Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

‘Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/26/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David A. Bilodeau Reg. No. 42325 on 06/17/2021. 

The title of the invention has been changed to the following: “A MOBILE TERMINAL HAVING FIRST AND SECOND AI AGENTS INTERWORKING WITH A SPECIFIC APPLICATION ON THE MOBILE TERMINAL TO RETURN SEARCH RESULTS”



16. (Currently Amended) A mobile terminal comprising:
a camera;
a touch screen configured to display screen information;
a first artificial intelligence (AI) agent that extracts a search keyword from a search command for searching image information;
a second AI agent that retrieves at least one piece of image information corresponding to an input search keyword from pre-stored image information; and
a controller configured to: 
activate the camera in response to a request, and store an image captured through the camera,
in response to the search command, control the first AI agent to convert the search command into converted text and extract the search keyword from the converted text,
identify whether the first AI agent is interconnected with the second AI agent and determine a transmission path of the search keyword,
transmit the search keyword to the second AI agent according to the determined transmission path,
create category information defining a type of the captured image via the second AI agent, 
match the captured image with the category information and store the matched information, 
retrieve the at least one piece of image information corresponding to the search keyword from the pre-stored image information using the category information,
transmit the image information search result to the first AI agent according to the determined transmission path, and


29. (Currently Amended) A method for controlling a mobile terminal having a first artificial intelligence (AI) agent and a second AI agent, the method comprising:
activating a camera in response to a request and storing an image captured through the camera;
receiving, via the first AI agent, a search command for retrieving image information;
converting via the first AI agent, the search command into converted text;
extracting, via the first AI agent, a search keyword from the converted text;
identifying whether the first AI agent is interconnected with the second AI agent and determining a transmission path of the search keyword;
transmitting the search keyword to the second AI agent according to the determined transmission path;
creating category information defining a type of the captured image via the second AI agent, 
matching the captured image with the category information and store the matched information, 
retrieving the at least one piece of image information corresponding to the search keyword from the pre-stored image information using the category information,
transmitting a search result of at least one piece of image information retrieved by the second AI agent to the first AI agent according to the determined transmission path; and
displaying, via a touch screen of the mobile terminal, a search result of the image information on an execution screen of the first AI agent.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 2/26/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 16 and 29 when taken in the context of the claims as a whole.  Specifically, the combination of a camera with touch screen with a first AI agent that extracts keywords from a search command, with a second AI agent that retrieves image information with keyword, with capturing and storing an image from a camera, with first agent in response to search keyword identify whether agents are interconnected by determining a transmission path, transmit keyword to second agent via path, with creating a category defining a type of captured image with second ai agent, with matching with category information and store matched information, with retrieving image information corresponding to keyword from pre-stored image information using the category, with transmitting image result to the first AI agent according to transmission path, with controlling first AI agent to display result on a execution screen of first AI agent
At best the prior arts of record, specifically, Bhole et al (US 10296540 B1 hereinafter Bhole) teaches a camera with a learning system that extracts keywords from an image (see Col. 5 Ln. 31-51). Bhole further teaches transmitting results between learning systems (see Fig. 6, Col. 14-15 Ln. 41-43). Bhole further teaches displaying results (see Fig. 3). Choi et al. (US 20190251975 A1 hereinafter Choi) teaches AI agents (See Fig. 2 209 and ¶73, ¶279). Wexler et al. (US 20160140146 A1 hereinafter Wexler) teaches historical pre-stored images from recognition (see ¶9, ¶188). (US 20120294520 A1 hereinafter Mei) teaches creating and storing category information (see ¶5, ¶35-¶36)

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 16 and 29 as a whole.
Thus, claims 16 and 29 are allowed over the prior art of record.
Claims 18-24, 27, 28 and 31-35 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 2/26/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143